DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the reply filed 9/6/2022.
Election/Restrictions
Claims 2, 4, 7 and 22-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/8/2021.

Response to Arguments/Amendments
All of Applicants arguments/amendments filed 9/6/2022 have been fully considered.
Applicant’s arguments on pages 8-9 of the filed response regarding a declaration are not persuasive as the declaration has not been filed with the office.  Furthermore, even if the declaration were provided the data appears to not be persuasive.  As previously discussed, Auburn shows that individually the claimed cation and anion (composition A+B) and the claimed modulating agents and anion (compositing A’+B) can be used to treat and reduce perspiration. Aubrun teaches that an antiperspirant agent means any substance that reduces the flow of sweat and/or of reducing the sensation of dampness associated with human sweat (Pg. 4), thus the combination of the cation of Aubrun (magnesium chloride) and taught modulating agent (calcium lactate) with the anion (i.e. A+A’+B/B’)  is expected to result in an improved antiperspirant effect, thus it’s unclear if the results obtained by Applicant are simply an additive effect of using the anion and the cation together, or if there really  is an unexpectedly superior effect.  
Applicant argues that Aubrun does not teach the claimed mixture of modulating agents.
Applicants are directed to the modified rejections below, wherein this limitation is addressed.
Regarding the rejection over Aubrun and McCauley, Applicant argues that McCauley teaches that the preservative is sodium citrate OR citric acid and the only combination provided is citric acid with methylparaben.
This is not persuasive as it is well established that the combination of functionally, art-recognized equivalents, is prima facie obvious, absent evidence showing the claimed combination to have an unexpectedly superior effect.  The idea of combining them flows logically from their having been individually taught in the prior art and McCauley provides evidence that its known to use combinations of preservatives.  
Applicant also argues that McCauley teaches composition having a pH of over 10, which is higher than the claimed pH as recited in instant claims 23-25.
Applicant arguments are not persuasive as claims 23-25 are not rejected over McCauley.
Regarding the rejection of Aubrun and Miles, Applicant argues that Miles does not teach the claimed combination.
This is not persuasive as it is well established that the combination of functionally, art-recognized equivalents, is prima facie obvious, absent evidence showing the claimed combination to have an unexpectedly superior effect.  The idea of combining them flows logically from their having been individually taught in the prior art, Miles, who teaches citric acid and sodium citrate to be equivalent buffers.
Applicant argues that the rejections under 103 are not tenable since the references fail to teach/suggest all the claimed limitation.  In Flour Tec, Corp., the Court held that it would not have been obvious to modify one of the embodiments therein with aspects from an alternative embodiment therein. There was no evidence or rationale to support a conclusion of obviousness.
Applicant’s arguments are not persuasive.  In Flour Tec, the alternatives were incompatible as one was directed to accommodating high pressure gas feed while the other was directed to accommodating low pressure gas feed.  The alternatives taught by Miles are not incompatible with each other and are taught to be used for the same purpose, therefore their combination is prima facie obvious.
Applicants arguments regarding the decision of the board (i.e. Roudot and Winkler) are not persuasive as the facts of the case are different.  Winkler was found to be improper as the compound taught must be dissolved in one of the three phases and there was no evidence that a compound could be effectively dissolved in a combination of the three phases. This is not the case as the prior art teaches the use of pH adjusting agents and teaches both citric acid and sodium citrate to all be suitable for use and its prima facie obvious to combine equivalent compounds each taught by the prior art to be used for the same purpose and the combo is expected to work for its intended purpose and the prior art teaches that pH adjusting agents can be used.
In summary, Applicant remarks that that obviousness requires more than a mere showing that the prior art includes separate suggestions covering each separate limitation in the claim, there needs to be motivation and a reasonable expectation of success.
While Applicant is correct, the prior art cited by the examiner provides motivation to combine sodium citrate and citric acid as it’s obvious to combine art recognized equivalents taught by the prior art to be used for the same purpose and reasonable expectation of success is expected as the idea of combining them flows logically from their having been individually taught in the prior art, Miles, who teaches citric acid and sodium citrate to be equivalent buffers.
Applicant remarks that obviousness can be rebutted by unexpected results and argues that the claims are commensurate in scope with the data presented.
This is not persuasive, while the compounds used are different, the data in comparative example 2 shows that a reaction time of <30 was inadequate, however, inventive example A11 has a reaction time of >7 ( which embraces 8-30), which substantially overlaps with the reaction time of Comparative Ex. 2, thus it appears that not all claimed embodiments have a superior reaction time which shows unpredictability in determining which embodiments would have improved and unexpectedly superior reaction times, thus the claims are not considered to be commensurate in scope with the data presented.  Applicant’s previous arguments rebutting this position of the Examiner, which was previously presented, is not persuasive as this time in view of the response above and the fact that no declaration was filed.
Furthermore, even if the claims were considered to be commensurate in scope with the data presented, Auburn shows that individually the claimed cation and anion (composition A+B) and the claimed modulating agents and anion (compositing A’+B) can be used to treat and reduce perspiration. Aubrun teaches that an antiperspirant agent means any substance that reduces the flow of sweat and/or of reducing the sensation of dampness associated with human sweat (Pg. 4), thus the combination of the cation of Aubrun (magnesium chloride) and taught modulating agent (calcium lactate) with the anion (i.e. A+A’+B/B’)  is expected to result in an improved antiperspirant effect, thus it’s unclear if the results obtained by Applicant are simply an additive effect of using the anion and the cation together, or if there really  is an unexpectedly superior effect.  
Regarding Applicant arguments that the Examiner must provide a rational explanation as to why the untested embodiments would not show the same effect, are not persuasive as Berg teaches that salt forms are known to influence a number of physicochemical properties including dissolution rate, solubility, stability and hygroscopicity.  These properties in turn affect the availability and the formulations characteristics of the drug.  This information provides some evidence that all the halide and sulfate salt forms claimed can be expected to have distinct properties which would affect Applicant’s showing of unexpected results
New Objection/Rejection
Claim Objections
Claim 25 is objected to because of the following informalities:  Claim 25 recites “results in a c composition…”  The “c” is extra and unnecessary in the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "hydrogenophosphate" and “hydrogenocarbonate” in reference to the Y anion.  There is insufficient antecedent basis for this limitation in the claim as the claim from which is depends specifically lists HPO4-2 and HCO3-.  
Maintained/Modified Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-6, 8-16, 18-20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aubrun (WO 2013/013902) and McCauley (US 2015/0216767).
Aubrun discloses a method of treating human perspiration which comprises the application to the surface of the skin, sequentially of at least one composition A or A’ and at least one composition B or B’ packaged separately.  The method is taught to comprise composition A and B packaged separately and applied sequentially to the surface of the skin with a time interval ranging from 10 seconds to 24 hours (Abs and Aubrun – claim 20), reading on instant claims 5(ii) and 21.
Regarding claims 1, 5-6 and 8-10: Aubrun teaches composition A to comprise in a cosmetically acceptable medium, at least one polyvalent cation halide, preferably magnesium chloride (Pg. 5, lines 5-10 and Aubrun - claims 1 and 6).
Regarding claims 1 and 19, Aubrun teaches that composition A’ comprises at least one polyvalent cation non-halogenated salts (Pg. 4, lines 4-7). Suitable polyvalent cation non-halogenated salts for use include mono- or polycarboxyl hydroxyl acid salts, such as citrates, and lactates such as magnesium lactate, reading on modulating agent being lactic acid in salified form (Pg. 5, lines 35-45).
Regarding claims 1, 5 and 11-14 : Aubrun teaches composition B and B’ to comprise in a cosmetically acceptable medium, at least one non-nitrogenous salt of an anion, preferably Na2HPO4 (also known as disodium phosphate), selected from a finite number of options (Pg. 6 lines 45-50 and Aubrun  - claim 15).
Regarding claim 5: Aubrun teaches composition A and A’ to comprise the claimed cation X and does not teach the addition of the claimed anion Y and teaches composition B to comprise the claimed anion Y and does not teach the addition of the claimed cation X, thus the counter ion Y is separate from the cation X and the counter ion X is kept separately from the anion y respectively. 
Regarding claim 15: Aubrun teaches the molar ratio of the cation of the composition A to the anion B to preferably vary from 4/1 to ¼ (Pg. 8, lines 45-50 and Aubrun – claim 18), which overlaps with the instantly claimed ratio.
Regarding claim 16: The total concentration of polyvalent cation salt of the composition A and of anion salt of the composition B varies from 2 to 25% by weight , relative to the total weight of the compositions A and B (Aubrun – claim 19).
While the art fails to teach a composition A comprising both magnesium chloride and a lactate, such as magnesium lactate, the prior art clearly show composition A and A’ to be equivalent compositions as they are both taught by the prior art to be used for the same purpose, thus it would have been prima facie obvious to use composition A and A’ in combination in the method of Aubrun along with either composition B or B’.
MPEP 2144.06 recites “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).”
Regarding claim 3: As discussed above compositions A and B are different and the modulating agent is present in composition A along with the magnesium chloride. 
	However, Aubrun does not teach the composition to comprise citric acid and sodium citrates as elected.
	McCauley discloses a hygienic body wipe (Abs).  McCauley teaches the wipes to comprise ingredients which help protect the skin against perspiration [0010] and can comprise preserving agents.  Suitable preserving agents include citric acid or sodium citrate [0007].
	It is noted that Auburn teaches that composition A and/or B can comprise preservatives (pg. 27), therefore, it would have been prima facie obvious to add a preserving agent such as citric acid (reading on instant claims 18 and 20) to composition A and/or B as McCauley teaches that citric acid is a suitable preserving agent to be use in composition for application to the skin which serve to protect the skin against perspiration and its prima faice obvious for a skilled artisan to purpose the known options within his or her own technical grasp to achieve the predictable result of formulating a composition for use against perspiration.  Furthermore, Auburn teaches that the composition can be formulated to comprise preservatives.
	One of skill in the art would have been further motivated to add sodium citrate as a preservative as both sodium citrate and citric acid are shown to be preservatives and its prima facie obvious to use a combination of functionally equivalent compounds, both taught by the prior art to be used for the same purpose, in a composition together for the same purpose.

Claims 1, 3, 5-6, 8-16, 18-20, 21 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aubrun (WO 2013/013902) and Miles (US 2,118,566).
Aubrun discloses a method of treating human perspiration which comprises the application to the surface of the skin, sequentially of at least one composition A or A’ and at least one composition B or B’ packaged separately.  The method is taught to comprise composition A and B packaged separately and applied sequentially to the surface of the skin with a time interval ranging from 10 seconds to 24 hours (Abs and Aubrun – claim 20), reading on instant claims 5(ii) and 21.
Regarding claims 1, 5-6 and 8-10: Aubrun teaches composition A to comprise in a cosmetically acceptable medium, at least one polyvalent cation halide, preferably magnesium chloride (Pg. 5, lines 5-10 and Aubrun - claims 1 and 6).
Regarding claims 1 and 19, Aubrun teaches that composition A’ comprises at least one polyvalent cation non-halogenated salts (Pg. 4, lines 4-7). Suitable polyvalent cation non-halogenated salts for use include mono- or polycarboxyl hydroxyl acid salts, such as citrates, and lactates such as magnesium lactate, reading on modulating agent being lactic acid in salified form (Pg. 5, lines 35-45).
Regarding claims 1, 5 and 11-14 : Aubrun teaches composition B and B’ to comprise in a cosmetically acceptable medium, at least one non-nitrogenous salt of an anion, preferably Na2HPO4 (also known as disodium phosphate), selected from a finite number of options (Pg. 6 lines 45-50 and Aubrun  - claim 15).
Regarding claim 5: Aubrun teaches composition A and A’ to comprise the claimed cation X and does not teach the addition of the claimed anion Y and teaches composition B to comprise the claimed anion Y and does not teach the addition of the claimed cation X, thus the counter ion Y is separate from the cation X and the counter ion X is kept separately from the anion y respectively. 
Regarding claim 15: Aubrun teaches the molar ratio of the cation of the composition A to the anion B to preferably vary from 4/1 to ¼ (Pg. 8, lines 45-50 and Aubrun – claim 18), which overlaps with the instant claimed ratio.
Regarding claim 16: The total concentration of polyvalent cation salt of the composition A and of anion salt of the composition B varies from 2 to 25% by weight , relative to the total weight of the compositions A and B (Aubrun – claim 19).
While the art fails to teach a composition A comprising both magnesium chloride and a lactate, such as magnesium lactate, the prior art clearly show composition A and A’ to be equivalent compositions as they are both taught by the prior art to be used for the same purpose, thus it would have been prima facie obvious to use composition A and A’ in combination in the method of Aubrun along with either composition B or B’.
MPEP 2144.06 recites “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).”
Regarding claim 3: As discussed above compositions A and B are different and the modulating agent is present in composition A along with the magnesium chloride. 
However, Aubrun does not teach the compositions A and/or B to comprise citric acid and sodium citrates as elected and have a pH between 5-8.
Miles teaches that the skin generally has a pH ranging from 4-7 and that; generally, a pH of 5.5 is normal and desirable for the skin of the average person. Dermatologists agree that the pH of the skin is one of its greatest protections against bacterial infection, the reasons for this being that most bacteria found in the air will be present live on the skin in an alkaline medium. Hence, maintenance of a proper pH of the skin on the acid side of neutrality is desirable in order to prevent infection (Col. 1, lines 20-30). Therefore, it is beneficial to include in a cosmetic a buffer substance or compound in an amount sufficient to maintain the preparation at a definite pH comparable to the normal pH of the skin and sufficient to buffer the pH of the skin either to maintain its normal acidity or to adjust the pH of the skin to a condition of normal acidity (Col.1, lines 5-11). Suitable buffers for use include citric acid, sodium phosphate, sodium citrate, lactic acid, etc. (Col. 2, lines 19-24).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Auburn with those of Miles and add buffered substances or compounds, such as citric acid and sodium citrate (selected from a finite number of options and reading on instant claims 18 and 20), to the compositions A and B of Auburn in amounts sufficient to ensure that the composition of final Auburn has a pH ranging from 4-7, ensuring that the pH of the skin remain within normal range (slightly acidic), as Miles teaches that the normal pH of the skin is its greatest protection against bacteria found in the air and the pH of the skin normally ranges from 4-7, for most people a normal pH is 5.5. Absent evidence to the contrary one of skill in the art would have a reasonable expectation of success as both Auburn and Miles teaches cosmetic composition suitable for topical application.
Regarding claims 24-25: As the prior makes obvious combining two compositions each having a pH ranging from 4-7 and teaches the sequentially application of the two compositions A and B, the resultant composition (i.e. layered composition of A and B) is expected to have a pH ranging from 4-7 as the individual compositions have a pH within this range.  Furthermore, it would have been obvious to ensure the pH was within this range given the teaching of Miles discussed above.
Conclusion
	No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613